JARED A, KASSCHAU
County Attorney

LAURA CURRAN
County Executive

 

COUNTY OF NASSAU
OFFICE OF THE COUNTY ATTORNEY

June 17, 2019

Via ECF

Hon. A. Kathleen Tomlinson
United States District Court
100 Federal Plaza

Central Islip, New York 11722

Re: Harrison v. State of New York et al.
14-CV-01296 (LDH)(AKT)

Dear Magistrate Judge Tomlinson:

This office represents County of Nassau, Nassau County Police Department, Nassau
County Detective Ronald Rispoli, Nassau County Detective Anthony Dicaprio, Nassau
County Detective Jeffrey S. Marshall, Nassau County Office of the District Attorney and
Nassau County Assistant District Attorney Jhounelle Cunningham in the above-referenced
action. Pursuant to the Court’s Order issued June 3, 2019, the County Defendants report the
following in response to the Court’s four questions.

Question 1: Did Defendants serve a copy of the October 2, 2017 Minute Order upon
the pro se plaintiff?

Answer: Defendants have no record of having served the October 2, 2017 Minute
Order upon the pro se plaintiff. Defendants respectfully apologize to the Court and to
plaintiff pro se for this oversight. However, on June 3, 2019 defendants did serve the October
2, 2017 Minute Order, upon pro se plaintiff as an attachment to the Court’s June 3, 2019
Order. See DE 109.

Question 2: Have the parties and any contact/communication since the October 2,
2017 Status Conference?

Answer: The parties have not had any contact specifically about discovery in this
action since October 2, 2017. The only contact since October 2, 2017 involved plaintiffs
companion action, 15-CV-02712 (JFB)(AKT) with respect to the parties’ cross-motions in
that case. However, between October 17, 2017 and December 4, 2018 plaintiffs uncle,
Patrick Harrison, sent defendants’ counsel numerous email messages regarding what he
asserts is a conspiracy on the part of former Nassau County District Attorney and current
United States Congresswoman Kathleen Rice. See enclosed email messages.

ONE WEST STREET — MINEOLA, NEW YORK 11501-4820
516-571-3056, FAX 516-571-6684, 6604
Question 3: Did the parties complete the respective tasks directed by the Court on
October 2, 2017

Answer: With respect to § 3 of the October 2, 2017 Order, defendants never received,
either by hard copy or email, a list of questions from plaintiff directed to Nassau County as a
municipal corporation.

With respect to J 6 of the October 2, 2017 Order, according to defendant Det. Ronald
Rispoli, Secret Service Agent Joseph Gerbino was the agent who determined that the nine
$100.00 bills used by plaintiff in the Marshall’s store on January 12, 2011 were counterfeit.
Defendants’ counsel contacted the Secret Service by telephone on June 3, 2019 and was
advised in subsequent telephone conferences that while Agent Gerbino has no recollection of
the transaction at issue, the Long Island branch office will endeavor to locate any relevant
files or documents. On June 11, 2019 Secret Service Attorney Michael Becker of the
Washington headquarters advised defendants’ counsel that he expects to furnish an Affidavit
once he concludes his investigation. On June 12, 2019 defendants’ counsel wrote to United
States Secret Service Chief Counsel Donna Cahill to request her assistance in obtaining an
Affidavit suitable to the Court.

Question No. 4: Does the Plaintiff intend to proceed with this case and to finish
discovery or has he abandoned his claim?

Answer: This is a question for plaintiff to answer.
As always, defendants thank Your Honor for your attention in this matter

Respectfully submitted,

/s/_ Ralph J. Reissman
RALPH J. REISSMAN
Encls, Deputy County Attorney

cc: Malek Harrison, Plaintiff pro se
(Via first-class mail and email)
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>
Sent: Tuesday, October 17, 2017 4:00 PM

To: Reissman, Ralph J

Subject: Judge Bianco certified letter

Attachments: Bianco Letter.doc; Slide2jpg

Mr. Reissman:

Unless we're allowed to proceed in obtaining direct, unfettered access to subpoena our respective witnesses, we're
going to ensure that the public is fully aware of this office's influence over the court in assisting Nassau County to cover
up this fake crimes plot involving Rep. Kathleen Rice by denying us such right and all co-conspirators involved in this
scheme, including yourself. Since you've shared the Blog & emails, we have no doubt that you will share this

communication as well!

Additionally, Malek Harrison will be exerting his right to "take the 5th to all deposition questions put forward by the
Defendants,"so that will be an exercise in futility. He is no longer on trial for the fake crimes hatched by Nassau County

employees that you've been working diligently to coverup!

Team Harrison
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>
Sent: Monday, November 13, 2017 1:32 PM

To: Reissman, Ralph J

Subject: Fwd: Exposing The Scandal of the Century
Attachments: Exposing the Scandal of the Century (FB) pic.png

socorecen Forwarded message ----------

From: Patrick Harrison <legalies2012 @gmail.com>

Date: Mon, Nov 13, 2017 at 1:30 PM

Subject: Exposing The Scandal of the Century

To: "Reissman, Ralph J" <RReissman@nassaucountyny.gov>

Mr. Reissman,

We still could settle these cases or would you rather see a number of people got to prison & lose their license to practice
law. Quid pro Quo.

Check out our new FB page. When this is finished being written & shared several million times over,.. who knows who
will fall. Your own extra-judicial actions in this case regarding Carolyn Abdenour, Magistrate Tomlinson & Rep. Kathleen
Rice will be difficult to overlook... https://www.facebook.com/FAKECRIMES/
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>

Sent: Thursday, December 21, 2017 6:38 PM

To: Reissman, Ralph J; John Healy; Geoffrey Prime; joan51457@icloud.com;
malekharrison@aol.com; Patrick Harrison

Subject: Ethical Duty To Report

Attachments: Ethical Duty To Report pic.png; 9 Co-conspirators.png

Dep County Attorney Reissman:

Plaintiff, Malek Harrison, believes you have an ethical responsibility to report criminal & ethical misconduct of other
lawyers & judges. The actions of, now, House Rep. Kathleen Rice, while Nassau County District Attorney of intentionally
prosecuting non-existent crimes including the alleged incident at Marshall Department Store, Elmont, NY on January 12,
2011 & Target Department Store, Westbury, NY on May 24, 2012. Other violations include the establishment of the
"shell-law-firms"” of Prime & O'brien and Foley Griffin, LLP John Healy) for the expressed purpose of representing Malek
Harrison and possibly other defendants who have refused to plea guilty with a mandate to convince the accused into
some form of plea agreement that would insulate Nassau County from future liability and from any discovery of the
official misconduct of bringing such falsified charges and of having manufactured witnesses to testify falsely in a court of
law to the occurrence of incidents that did not occur and that was knowingly & completely fabricated. As DA, Kathleen
Rice unlawfully appointed Geoffrey Prime & John Healy, successively and beyond her authority to assign these lawyers
as Malek Harrison's attorneys, which is clearly an abuse of power for the District Attorney to appoint or assign a
defendant's counsel. There are no provisions for such conduct and are clear violations of Malek Harrison's
civil/constitutional rights. While, as attorneys, Geoffrey Prime & John Healy must be reported for their parts in this
scheme. Likewise, they too have legal and ethical responsibilities to report Kathleen Rice's conduct and/or face
Disbarment as they are all in plain error. Are either of these law firms legitimate or are they primarily arms of the Nassau
District Attorney's Office? As an attorney, Mr. Reissman, you too now face that self-same dilemma--Report or attempt
to Cover-up this entire fiasco with "Cross-Motion", successive delay tactics, etc. Judge Joseph Bianco will face an equally
important decision not to join the 9 Co-conspirators in the attachment below.

Kathleen Rice not only manufactured the victims--Marshalls & Target, as part of this elaborate scheme, but also
manufactured the witnesses Nils Renner, Dustin Williams Germaine Johnson, the alleged Secret Service agent in the
Marshals case and that agency's involvement in either incident's alleged investigation.

Why did Kathleen Rice target Malek Harrison? Was his selection based on his race? How often did officials of Nassau
County implement this illicit procedure and how many actual victims are there in prison, out on parole or dead as a
direct result of such official misconduct. Does this go beyond Nassau County? Does these 2 cases examples of a
nationwide scheme being played out nationwide and is part of the genocidal aim to continually destabilize Black
America and to continue Slavery right under the noses of Americans generally and the world? We think it is! It is up to
you, Mr. Reissman, not to join the ranks of the fallen here in an attempt to find some technical means to covering up
injustice of seismic proportions that can & will change the criminal justice system as we know it. It is not about a single
solitary person involved with this case, but about America's time to turn the page from a very ugly 2nd chapter of
‘America's hidden slavery’ and The Prison Industrial Complex & The New World Order.

We've filed 2 separate $20 million-dollar lawsuits in connection with both false prosecutions and believe they are worth
that and more. In an age where shiesty lawyers can finagle $3 Million dollars in punitive damages for 79-year-old
Stella Liebeck burned by a cup of takeout coffee at a McDonald's drive-thru in Albuquerque, Malek
Harrison is certainly entitled to $10 million in punitive damages for being the racial target in this willful
plot to re-enslave him in the larger scheme of "prison-slave-labor in America.” So, | ask you, Mr.
Reissman, is 25% of $40 million too much to ask for under the circumstances. And of course, we're

1
seeking the implementation of civilian/law school-connected policy-measures aimed at eliminating the
use of "Fake Crimes Prosecutions" against an unwitting public and we'd be willing to abide by a
strictly-worded confidentiality agreement going forward. We've taken the liberty of sharing this
information with well-placed sources so to ensure family-members safety as we know how important
these revelations are to those who ‘may’ face prosecution without the provisions of a settlement.
There are simply too many holes to plug and the ramifications of media exposure may even dissolve
the County of Nassau under the weight of the multitude of civil & criminal complaints that will follow.

Team Harrison
Reissman, Ralph J

From:
Sent:
To:

Mr. Reissman,

Patrick Harrison <legalies2012@gmail.com>

Sunday, December 24, 2017 8:03 PM

Reissman, Ralph J; John Healy; Geoffrey Prime; joan51457@icloud.com;
malekharrison@aol.com; Patrick Harrison

During our telephone conversation last week you commented last week that Magistrate A. Kathleen Tomlinson was
"trying help you out" by serving Rep. Kathleen Rice's subpoena & written deposition on behalf of the plaintiff Malek
Harrison. Well, what she did offer was an attempt to ensure that Rep. Rice was never served in any instance. | told you
that there was no precedence for the Court (Magistrate or District Judge) serving any witness on behalf of any party and
itself smacks of bias, misconduct and corruption on the part of the this magistrate.

The Team has shared this information with the public @StrengthINumber:

https://twitter.com/StrengthINumber/status/944785601621921792
(Laura McCuiston), notified the Plaintiff that Magistrate Tomlinson had "already served" US Rep. Kathleen Rice with
Plaintiff's subpoena & written deposition questions, which is yet another astonishing claim in this ‘highly unusual
pattern of misconduct.’ Damages sought in these cases amount to $40 million in potential awards and quite frankly are
worth more considering the fallout & ripple-effect that will undoubtedly result if such information went public!

https://nassaucountyfakecrimes.blogspot.com/p/blog-page.html

Call me if interested in being a part of changing our world for the better by saving our community from the
continuation of such targeted persecution!

Patrick Harrison
347-617-4023
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>

Sent: Friday, January 5, 2018 3:22 PM

To: werdree2@council.nyc.gov; joan51457@icloud.com; malekharrison@aol.com; Patrick
Harrison

Subject: Fwd: Pattern of Official Misconduct by US Rep Kathleen Rice Exposes National

Conspiracy Against Black, Latin & American Poor!

Bernurns or.click on links from

  

 

i Naan eal Saye pny RP le nineccetnid Trl
woneneo=-- Forwarded t message ----------

From: "Patrick Harrison" <legalies2012 @gmail.com>

Date: Jan 5, 2018 2:09 PM

Subject: Pattern of Official Misconduct by US Rep Kathleen Rice Exposes National Conspiracy Against Black, Latin &
American Poor!

To: <vverdree@council.nyc.gov>

Cc:

 

Vinson Verdree,

I'm following up on our meeting of Wednesday, January 3, 2018, in which | divulged the following information and
posited the Harrison family's request that Councilwoman, Inez Barron, assist them in a media press-conference to
expose our current legal matters, which point to credible evidence that US Rep Kathleen Rice, as Nassau DA, targeted
NYC resident, Malek Harrison, for unlawful arrest & malicious prosecution on 2 separate occasions. As we discussed, it
is our belief that our community is/has been besieged by such Nazi Gestapo Tactics, which includes the unlawful
assignments of former ADAs loyal to the Nassau District Attorneys Office to assist in the deception of the
innocent/accused defendant. We want to know where our leaders/representatives stand on this issue and will share
our findings with the public going forward. | was led to that office for a purpose as I'm am now being led to this follow-
up and beyond. The Harrison family is looking forward to hearing from you in the near future.

Attention: Inez D. Barron, City Council Member (42 District, Brooklyn)

FACTS:
Malek Harrison was arrested for 7 CF Counts of PL 170.30 & 7 AM Counts of PL 170.20 (CRIMINAL POSSESSION OF A

FORGED INSTRUMENT) 2/17/11 for committing these crimes at Marshalls' Department Store, Elmont, NY on 1/12/11.
After attending numerous court hearings over the course of approximately 17 months, while at court, Malek Harrison
was told to turn himself by Nassau County Detective Ronald Rispoli (same arresting officer in the 1st case) for the
identical crime at Target Department Store, Westbury, NY on 5/24/12. Mr. Harrison turned himself in on 6/11/12 and
was arrested and charged with 2 CF Counts of PL 170.30 & 9 AM Counts of PL 170.20 (CRIMINAL POSSESSION OF A
FORGED INSTRUMENT). Both cases were eventually dismissed on 10/21/13 (Marshalls!) & on 6/12/14 (Target) and
federal lawsuits were filed, pro se. Ultimately, during discovery, it was revealed that neither crime had actually
occurred and that all the evidence produced by Nassau County Defendants were also manufactured, out of necessity,
including the victims (Marshalls' & Target), all the witnesses, including the alleged US Secret Service Agents and
documentation produced was aimed at resulting in Malek Harrison's conviction either by plea agreement or a finding of
guilty at a trial. To top it off, Nassau County District Attorneys Office unlawfully ‘assigned’ Geoffrey Prime of "Prime &
O'Brien" to 'mock-defend' Mr. Harrison as an agent loyal to Rep. Kathleen Rice, the former DA who was then
campaigning for her current US House seat. After Mr. Prime was identified as a "spy working for the DA" and he was
forcibly removal from the case, he was "unlawfully replaced" by John Healy of Foley Griffin, LLC, another Nassau County
DA-owned representative. Recently, US Magistrate Judge, A. Kathleen Tomlinson, through a direct call from her clerk

1
Malek Harrison was arrested for 7 CF Counts of PL 170.30 & 7 AM Counts of PL 170.20 (CRIMINAL POSSESSION OF A FORGED INSTRUMENT)
2/17/11 for committing these crimes at Marshalls’ Department Store, Elmont, NY on 1/12/11. After attending numerous court hearings
over the course of approximately 17 months, while at court, Malek Harrison was told to turn himself by Nassau County Detective Ronald
Rispoli (same arresting officer in the 1st case) for the identical crime at Target Department Store, Westbury, NY on 5/24/12. Mr. Harrison
turned himself in on 6/11/12 and was arrested and charged with 2 CF Counts of PL 170.30 & 9 AM Counts of PL 170.20 (CRIMINAL
POSSESSION OF A FORGED INSTRUMENT). Both cases were eventually dismissed on 10/21/13 (Marshalls!) & on 6/12/14 (Target) and
federal lawsuits were filed, pro se. Ultimately, during discovery, it was revealed that neither crime had actually occurred and that all the
evidence produced by Nassau County Defendants were also manufactured, out of necessity, including the victims (Marshalls' & Target), all
the witnesses, including the alleged US Secret Service Agents and documentation produced was aimed at resulting in Malek Harrison's
conviction either by plea agreement or a finding of guilty at a trial. To top it off, Nassau County District Attorneys Office unlawfully
'assigned' Geoffrey Prime of "Prime & O'Brien" to 'mock-defend' Mr. Harrison as an agent loyal to Rep. Kathleen Rice, the former DA who
was then campaigning for her current US House seat. After Mr. Prime was identified as a "spy working for the DA” and he was forcibly
removal from the case, he was “unlawfully replaced" by John Healy of Foley Griffin, LLC, another Nassau County DA-owned representative.
Recently, US Magistrate Judge, A. Kathleen Tomlinson, through a direct call from her clerk (Laura McCuiston), notified the Plaintiff that
Magistrate Tomlinson had "already served" US Rep. Kathleen Rice with Plaintiff's subpoena & written deposition questions, which is yet
another astonishing claim in this ‘highly unusual pattern of misconduct.’ Damages sought in these cases amount to $40 million in potential
awards and quite frankly are worth more considering the fallout & ripple-effect that will undoubtedly result if such information went

public!

https://nassaucountyfakecrimes.blogspot.com/p/blog-page.html
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>
Sent: Monday, January 8, 2018 12:16 PM
To: rsquare@emdin-russell.com; Reissman, Ralph J; Geoffrey Prime; John Healy; joan51457

@icloud.com; malekharrison@aol.com; Patrick Harrison; vverdree2@council.nyc.gov;
desk@cbs2ny.com; OP-ED Dept; editorial@nytimes.com; ehopkins@hoplaw.net;
frederick.k.brewington@brewingtonlaw.com; Innocent Law; Lorenzo Cellini;
metro@nytimes.com; rhodeisland@nlg.org; tbolger@longislandpress.com,
zapotoskym@washpost.com

Subject: Press Release (revised)

’ Bers auc came ig ul PU Cele eae Pelee) tet Berns Ti cree on links from

 

wend St a ties culareia tent yas cec kr coe
Mr. Russell:

This is a long overdue follow-up of the meeting, exchanges, etc., regarding the 2 civil cases you ultimately decided to pass on in which we
divulged damaging information with the potential to completely transform the criminal justice system based upon the pattern of arrests &
prosecutions of Malek Harrison. We requested that this firm take on Mr. Harrison's false arrest & malicious prosecution cases involving US
House Rep. Kathleen Rice, who was the former Nassau County DA and who prosecuted the cases. We were quite disappointed with your
firm's decision not take on these cases citing inadequate time constraints, and perplexed as to Mr. Russell's conversation with Malek
Harrison regarding his availability to “work behind the scenes" to aid him in the cases. We've finally come to understand this firm's
reluctance to take on cases that could cause a revolution by exposing the current existence of Slavery! Yes, Slavery, as sanctioned

by The Thirteenth Amendment (Amendment XIll) to the United States Constitution abolishing
slavery and involuntary servitude, except as punishment for a crime. In Congress, it was
passed by the Senate on April 8, 1864, and by the House on January 31, 1865.

Your initial investigation quickly revealed that both the Marshalls' Department Store alleged crime (1/12/11) and the Target Department
Store Crime (5/24/12) were completely manufactured out of thin air, which would necessarily mean that all the evidence brought forth by
the Rep. Kathleen Rice DA's was also manufactured, including the allegations of US Secret Service investigation into both alleged crimes.
Consequently, every witness called were, likewise, manufactured. You were also aware that Rep. Kathleen Rice unlawfully assigned, South
Floral Park Mayor Geoffrey Prime of Prime & O'Brien to represent Malek Harrison, while still loyal to his former employer, Rice & the
Nassau County DA's Office. Likewise, you were aware that Rep. Rice also ‘unlawfully assigned’ John Healy, another Nassau County DA
former ADA and loyalist, who was ‘appointed' to control/deny the flow of information available to ‘his client’ (Malek Harrison) and to try to
obtain a plea agreement that would scuttle any possibility of civil suits being filed by Mr. Harrison!

Long story short--it is our belief that your firm's taking on these case would, effectively, kill your law practice because you would be going
against the wishes and the agenda of the BAR ASSOCIATION. Why? Big picture: All lawyers are part of this conspiracy against Black, Latino &
poor who are/have been targeted by the powerful are required to remain mum on America’s Best Kept Secret--Which is that a specified
percentage of the minority population must be sacrificed to prison for the "commonwealth" or the "greater good" of this society! That is,
the society of the rich & upper middle class and NOT the masses. The masses are but pawns & fuel for the American Prison System and/or
The Prison Industrial Complex which feeds the needs of government and select multi-billion dollar corporations. The masses provide the
necessary Slave labor that keeps America running & you and every lawyer in America are the vanguards of that secret. | am informing you
because your refusal of these cases will be made public along with the hypothesis that you and the rest of the Bar Association, as well as
clergy, political & business leadership are complicit in the well-designed and hidden persecution of the masses! Our discovery, in and of
itself deserves reward and/or to fulfill the mandatory destruction of a system designed to target, abuse, create, maintain and contain the
masses, be exposed and eradicated. If the Harrison family could adequately compensated, I'm sure that some measure of compromise
could be met to avoid the wholesale destruction of the many lives of those directly associated with these cases to avoid serious
repercussions, i.e., the liberty and/or current standing of those including congresswoman Rice, police, prosecutors, DA law assistants,
lawyers and judges who actively participated in this scheme. We want to know where our leaders/representatives stand on this issue and
will share our findings with the public going forward if an adequate compromise is not met. | was led to that office for a purpose as I'm am
now being led to this follow-up and beyond. The Harrison family is looking forward to hearing from you in the near future.

FACTS:
https://Awitter.com/StrengthINumber/status/950507721161240576
https://twitter.com/StrengthINumber/status/950461 152928006146
https://twitter.com/StrengthINumber/status/950141814320828416

Team Harrison
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>
Sent: Tuesday, January 9, 2018 3:23 PM
To: Reissman, Ralph J; John Healy; Geoffrey Prime; vverdree2@council.nyc.gov; joan51457

@icloud.com; malekharrison@aol.com; Patrick Harrison; omar brown; Patrick Harrison

 
 
  

Weel e ML emiceL
301161421 kU: ea ane

   
   
 

Dep.

We're making a last-ditch appeal for you to convince Nassau County to agree to a confidential settlement to avoid both
the media publicity and/or the involvement of any lawyers on behalf Plaintiff. Once that phone call is received from any
of the sources we've reached out to it'd be too late as we expect this to take on a life of its own. Frankly, we have valid
enough reason to avoid lawyers altogether and would rather go the media route alone, but we're not going to refuse the
involvement of the right lawyer.

Our Story:

Nassau County has been engaged in it's own "Kids-For-Cash-Like-Scheme” involving the District Attorney's Office and
includes U.S. House Rep. Kathleen Rice, who during her tenure as Nassau County District Attorney, targeted Black, Latino
& The Poor deliberately through the use of "Fake-Crimes", which benefitted police officers (like Rispoli), the District
Attorney, Assistant District Attorney's, DA Law Assistants, court personnel and the judges, either financially in overtime,
in promotions & notariety (excellent conviction rates & records). We believe that was the motive for both arrests and
prosecutions of Malek Harrison for the faked Marshalls Department Store & Target Department Store crimes and that
such practice both preceded & continue to proliferate under the current leadership of the Nassau County District
Attorney's Office.

These revelations, we believe, will transcend the boundaries of Nassau County to ensnare other American cities and
counties having large Black, Latino & Poor residents or housing large prison & jail populations. Once the public is
awakened to the fact that police departments nationwide has the propensity for making arrests not linked to actual
crimes, which are, in turn, prosecuted by DA's offices and induced to plead guilty by ‘undercover assistant district
attorneys' unlawfully assigned by the same DA's offices tasked to prosecuting them, then there will be national outrage!
Such revelations will undoubtedly destroy what little confidence the American people have left in this system and there
will be a national outcry for abandoning this system you've all used to maintain this designed separation between ‘the
haves & have nots.' The Black Bourgeoisie lawyers, clergy & false leadership now relied upon to continue to trick the
masses of Black Latino & Poor people into compliance with a corrupt system will be no more.. They will be exposed and
run out of the "buffer zone communities" they now occupy as their usefulness will have run its course. Black people will
then cease to be blinded & lead by the ‘entertainers of this society' so y'all can forget about the impending Oprah
candidacy for president! This revelation will certainly scuttle the prospects of that!

That being said, the Harrison family is most realistic and desirous of a solution that will bring immediate change to the
lives of their entire family and allow for the incremental changes to the legal system that would eliminate current
impediment to justice that is practice in Nassau County and beyond to prevent the continuation of this destructive
practice against minorities. Mr. Reissman, we are running out of time to sit down and have the civilized conversation
that can avoid a catastrophe that America win not soon forget.

https: //twitter.com/TheirMercy/status/950783244999516160
https: //twitter.com/StrengthINumber/status/950776544405856256
https://twitter.com/StrengthINumber/status/950510390483369984

1
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>
Sent: Tuesday, January 30, 2018 5:07 PM

To: Reissman, Ralph J

Subject: Re: SUMMARY JUDGMENT MOTIONS

PCC Ui CINE 2 from an external source. Do not open attachments or click on links from

 

unknown senders or unexpected emails.

Mr. Reissman,
| spoke with Malek and once again he has declined to consent to another extension. He has no doubt, however, that

Judge Bianco has already agreed to your terms for yet another extension.
Patrick Harrison
On Jan 30, 2018 9:36 AM, "Reissman, Ralph J" <RReissman@nassaucountyny.gov> wrote:
Mr. Harrison, due to the fact that | am presently engaged in trial in Supreme Court, Nassau County, | will need an

additional time period to serve the County’s cross-motion for summary judgment, which | am due to serve tomorrow. |
suggest extending the briefing schedule by two weeks for all purposes, including your opposition and our respective

reply papers.

Please ask Malek if he consents to a two-week extension of time, as | have to write to the court no later than today.

Thank you very much for your assistance.

RALPH J. REISSMAN

Deputy County Attorney

Nassau County Attorney’s Office
1 West Street

Mineola, NY 11501

Tel. (516) 571-3046
Fax (516) 571-3058
window is closing for you to absolve yourselves from prosecution for what will undoubtedly be the Biggest Scandal of
the Century. We aim to do some good in our communities and we'd be willing to allow everyone involved off the hook,
therefore our last demand still stands, otherwise we'll seek a Default Judgment and with that goes any agreement and
everyone deserving will be punished and have their lives ruined like the potentially 10s of thousands of Black, Brown,
Latino & Poor who fell victim to this scheme. The ripple effect will be immense. Give me a call Mr. Reissman, as
tomorrow marks the end of yet another peculiar extension on behalf of Nassau County Defendants allowed by Judge
Bianco. Final question: Can prosecutors be given immunity when they've manufactured the victim, the crime, the
evidence, the witnesses and presented all before a tribunal (the Court)?

Team Harrison

https://twitter.com/StrengthINumber/status/959674216143400961
https://twitter.com/StrengthINumber/status/958915174215249920
https://twitter.com/StrengthINumber/status/959 109902 126874624
https://twitter.com/StrengthINumber/status/961644866190151680
https://twitter.com/StrengthINumber/status/96 1640499634409472
https://twitter.com/StrengthINumber/status/960225688979582976
https://twitter.com/StrengthINumber/status/961453882827333632

https://twitter.com/FAKECRIMES/status/961350174692990976
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>

Sent: Thursday, February 8, 2018 4:04 PM

To: Reissman, Ralph J; John Healy; joan51457@icloud.com; malekharrison@aol.com;
Geoffrey Prime; Patrick Harrison; vverdree2 @council.nyc.gov; Innocent Law

Subject: Mr. Reissman, Are you the Scapegoat?

Attachments: Reissman Defends the guilty.png; Reissman's Dilemma Defending the guilty!.png; Lies ,
Deceit & the Ethical Rules.png; Lawyers Professional Resposibility.ong; Subpoena List
(Target).png

 
 

adrienne

 

Mr.Reissman,

I've come to fully understand the difficulty you're having in presenting a case or cross-complaint on behalf of clients
who've proven to have manufactured both the Marshall Department Store alleged crime of 1/12/11 and Target
Department Store alleged crime of 5/24/12. Any independent investigation by you or the staff off the Nassau County
Attorney's Office would have already allowed you to draw this same conclusion. There were no 911 calls from either
alleged victims (Marshalls or Target) that would lead a reasonable person to believe that these stores were victimized in
the respective manners described by Nassau County Police Det. Ronald Rispoli or Nassau County Office of the District
Attorney, now US House Rep. Kathleen Rice. That being said, every single piece of evidence introduced on behalf of your
clients were, necessarily, falsified:

1. US Secret Service involvement, including that Germaine Johnson's testimony in the Target case was fabricated even if
she was a Special Agent testifying falsely before the court on behalf of Nassau County Officials. Her identity has never
been verified;

2. Dustin Williams (AKA Justin Booker) was permitted to take the witness stand under false pretenses, knowingly &
willfully to provide falsified testimony implicating the Plaintiff, Malek Harrison in crimes that never took place. His
identity or employment has not been validated & Plaintiff's hired private investigations prove he was also falsified;

3. Rep. Kathleen Rice unlawfully appointed, assigned, or hired Geoffrey Prime, Dennis O'brien and John Healy of what
we will present as 2 separate "Shell Law Firms" Prime & O'brien and Foley Griffin, LLP, created/contracted by the Nassau
County District Attorney and operated by ‘former Assistant DAs", for the sole purpose of obtaining guilty pleas on behalf
of the Nassau County Office of the District Attorney and to ensure that the accused is prevented from ever accessing
factual information that proving neither crime had ever occurred.

These measures were taken by defendants you currently represent in a concerted effort by party Officials to prevent
civil litigation such as presented now by Malek Harrison! Lastly, your participation in this case, as we've discussed, has
put you squarely in the middle of the conspiracy to cover up various crimes associated with the manufacture of these
crimes and the Defendants actions in denying Plaintiff's constitutional rights, along with Magistrate A. Kathleen
Tomlinson, who've unlawfully presented every conceivable obstacle to deny the plaintiff access to the witnesses he has
presented to her that would make for a very simple conclusion to both cases. You've deliberately attempted to hide
former DA's Assistant Carolyn Abdenour, which is part of the record. Plaintiff's subpoena List will be publish in the media
and the Court will have to explain why it felt compelled to deny his "good faith" efforts. Was magistrate Tomlinson paid
off, was Judge Bianco paid off for allowing Nassau County Defendants unlimited and unlawful late extensions of time will
be a question for the public & for investigators to ask. When | told you that Magistrate Tomlinson's clerk Ms. McCuiston
called the Plaintiff and made the claim that the Court "SERVED" Rep. Kathleen Rice's the subpoena & Written
Deposition, your response was "she's trying to help you out!" The problem with that is there is NO precedent for that
since the Court's existence! This even further makes your actions tantamount to an accessory after the fact. The

1
These measures were taken by defendants you currently represent! In a concerted effort by Nassau County Officials to
prevent civil litigation such as were brought by Malek Harrison, these defendants were willing to discard with the entire
US Constitution and may've unwittingly exposed the Court and indeed the country to a reality never accepted before
now--The justice system is completely rigged! Lastly, your participation in this case, as we've discussed, has put you
squarely in the middle of the conspiracy to cover up various crimes associated with the manufacture of these criminal
incidents and the Defendants deliberate actions in the willful denial of Plaintiff's constitutional rights, along with
Magistrate A. Kathleen Tomlinson, who've unlawfully presented every conceivable obstacle to deny the plaintiff justice
by her unwarranted denial of his access to the witnesses he has presented to her which would make for a very simple
conclusion to both current matters. You've deliberately attempted to hide former DA's Assistant Carolyn Abdenour,
which is part of the record. Plaintiff's subpoena List will be publish in the media and the Court will have to explain why it
felt compelled to deny his "good faith" efforts to have them answer his written deposition. Was magistrate Tomlinson
paid off, was Judge Bianco paid off for allowing Nassau County Defendants’ unlimited and unlawful late extensions of
time? That will be question for the public & for investigators to resolve. When | told you that Magistrate Tomlinson's
clerk Ms.Laura McCuiston called the Plaintiff and made the claim that the Court had "SERVED" Rep. Kathleen Rice the
subpoena & Written Deposition, your response was, "she's trying to help you out!" The problem with that is there is NO
precedent for Court's service of any party's subpoena, at the court's expense no less, since the Court's very

existence! This even further makes your actions tantamount to an accessory after the fact. The window is closing for
you to absolve yourselves from prosecution for what will undoubtedly be the Biggest Scandal of the Century. We aim to
do some good in our communities and we'd be willing to allow everyone involved off the hook, therefore our last
demand still stands, otherwise we'll seek a Default Judgment and with that, Defendants will forego any agreement,
whatsoever and everyone deserving will be punished to every extent of the law and have their lives ruined like,
potentially, 10s of thousands of Black, Brown, Latino & Poor who fell victim to this same scheme in New York or
anywhere else in the country. The ripple effect will be immense and unforgiving. Give me a call Mr. Reissman, as
tomorrow marks the end of yet another peculiar, and possibly unlawful, extension, on behalf of Nassau County
Defendants, allowed by Judge Bianco. Final question: Can prosecutors be given immunity when they've manufactured
the victim, the crime, the evidence, the witnesses and presented all before a tribunal (the Court)?

Team Harrison

https://twitter.com/StrengthINumber/status/9596742 16143400961
https://twitter.com/StrengthINumber/status/958915174215249920
https://twitter.com/StrengthiNumber/status/959 109902126874624
https://twitter.com/StrengthINumber/status/961644866190151680
https://twitter.com/StrengthINumber/status/961640499634409472

https://twitter.com/StrenathiNumber/status/960225688979582976
https://twitter.com/StrengthINumber/status/961453882827333632

https://twitter.com/FAKECRIMES/status/961350174692990976
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>

Sent: Thursday, February 8, 2018 5:31 PM

To: Reissman, Ralph J; John Healy; joan51457@icloud.com; malekharrison@aol.com;
Geoffrey Prime; Patrick Harrison; vverdree2 @council.nyc.gov; Innocent Law

Subject: Fwd: Mr. Reissman, Are you the Scapegoat?

Attachments: Reissman Defends the guilty.png; Reissman's Dilemma Defending the guilty!.png; Lies ,
Deceit & the Ethical Rules.png; Lawyers Professional Resposibility.png; Subpoena List
(Target).png

| his email came iced an external source. Do not open ELT sae or Clea ya Uns from.

tenuate eel ates delet cet: Atel Pe

 

wononeo--- Forwarded message ----------

Edited 5:30pm

From: Patrick Harrison <legalies2012 @gmail.com>

Date: Thu, Feb 8, 2018 at 4:04 PM

Subject: Mr. Reissman, Are you the Scapegoat?

To: "Reissman, Ralph J" <RReissman@nassaucountyny.gov>, John Healy <johnhealy29@gmail.com>,
joan51457@icloud.com, malekharrison@aol.com, Geoffrey Prime <geoffrey.prime@gmail.com>, Patrick Harrison
<mediaking2012 @gmail.com>, vverdree2@council.nyc.gov, Innocent Law <deborahinnocent.esq@gmail.com>

Mr.Reissman,

I've come to fully understand the difficulty you're having in presenting a case or cross-motion on behalf of clients who've
been proven to have manufactured both the Marshall Department Store alleged crime of 1/12/11 and Target
Department Store alleged crime of 5/24/12. Any independent investigation done by you, or by the staff off the Nassau
County Attorney's Office, would have already allowed you to draw this same conclusion. There were no 911 calls from
either of the alleged victims (Marshalls or Target) that would lead a reasonable person to conclude that these stores
were victimized in the respective manners described by Nassau County Police Det. Ronald Rispoli or Nassau County
Office of the District Attorney, now US House Rep, Congresswoman Kathleen Rice. That being said, every single piece of
evidence introduced on behalf of your clients were, necessarily, falsified, such as:

1. US Secret Service involvement, including that Germaine Johnson's testimony in the Target case was fabricated even if
she was a Special Agent, she certainly was sought out to testify falsely before the court on behalf of Nassau County
Officials. Her identity on employment has never been verified;

2. Dustin Williams (AKA Justin Booker) was permitted to take the witness stand under false pretenses, knowingly &
willfully, to provide falsified testimony implicating the Plaintiff, Malek Harrison, in crimes that never took place. His
identity or employment has not been validated & Plaintiff's independently hired private investigations maintains that he
was also falsified witness who testified before a tribunal (Court);

3. Rep. Kathleen Rice unlawfully appointed, assigned, or hired Geoffrey Prime, Dennis O'brien and John Healy of what
we will present as 2 separate "Shell Law Firms": Prime & O'brien and Foley Griffin, LLP, created/contracted by the
Nassau County District Attorney and operated by ‘former Assistant DAs", for the sole purpose of obtaining guilty pleas
on behalf of the Nassau County Office of the District Attorney and to ensure that the accused is prevented from ever
accessing factual information that proves, in this case, that neither crime had ever occurred.
less, since the Court's very existence! This even further makes your actions tantamount to an accessory after the fact.
The window is closing for you to absolve yourselves from prosecution for what will undoubtedly be the Biggest
Scandal of the Century. We aim to do some good in our communities and we'd be willing to allow everyone involved
off the hook, therefore our last demand still stands, otherwise we'll seek a Default Judgment and with that,

Defendants will forego any agreement, whatsoever and everyone deserving will be punished to every extent of the
law and have their lives ruined like, potentially, 10s of thousands of Black, Brown, Latino & Poor who fell victim to this
same scheme in New York or anywhere else in the country. The ripple effect will be immense and unforgiving. Give me
a call Mr. Reissman, as tomorrow marks the end of yet another peculiar, and possibly unlawful, extension, on behalf of
Nassau County Defendants, allowed by Judge Bianco. Final question: Can prosecutors be given immunity when they've
manufactured the victim, the crime, the evidence, the witnesses and presented all before a tribunal (the Court)?

Team Harrison

https://twitter.com/StrengthINumber/status/9596742 16143400961
httos://twitter.com/StrengthINumber/status/958915174215249920
httos://twitter.com/StrengthINumber/status/959 109902126874624
httos://twitter.com/Strenath|Number/status/961644866190151680
httos://twitter.com/StrengthINumber/status/961640499634409472
https://twitter.com/StrengthINumber/status/960225688979582976
https://twitter.com/StrengthINumber/status/961453882827333632

https://twitter.com/FAKECRIMES/status/961350174692990976
woneneoeee Forwarded message ----------

Edited 5:30pm

From: Patrick Harrison <legalies2012@gmail.com>

Date: Thu, Feb 8, 2018 at 4:04 PM

Subject: Mr. Reissman, Are you the Scapegoat?

To: "Reissman, Ralph J" <RReissman@nassaucountyny.gov>, John Healy <johnhealy29@gmail.com>,

joan51457 @icloud.com, malekharrison@aol.com, Geoffrey Prime <geoffrey.prime@gmail.com>, Patrick Harrison
<mediaking2012@gmail.com>, vverdree2 @council.nyc.gov, Innocent Law <deborahinnocent.esq@gmail.com>

Mr.Reissman,

I've come to fully understand the difficulty you're having in presenting a case or cross-motion on behalf of clients
who've been proven to have manufactured both the Marshall Department Store alleged crime of 1/12/11 and Target
Department Store alleged crime of 5/24/12. Any independent investigation done by you, or by the staff off the Nassau
County Attorney's Office, would have already allowed you to draw this same conclusion. There were no 911 calls from
either of the alleged victims (Marshalls or Target) that would lead a reasonable person to conclude that these stores
were victimized in the respective manners described by Nassau County Police Det. Ronald Rispoli or Nassau County
Office of the District Attorney, now US House Rep, Congresswoman Kathleen Rice. That being said, every single piece
of evidence introduced on behalf of your clients were, necessarily, falsified, such as:

1. US Secret Service involvement, including that Germaine Johnson's testimony in the Target case was fabricated even
if she was a Special Agent, she certainly was sought out to testify falsely before the court on behalf of Nassau County
Officials. Her identity on employment has never been verified;

2. Dustin Williams (AKA Justin Booker) was permitted to take the witness stand under false pretenses, knowingly &
willfully, to provide falsified testimony implicating the Plaintiff, Malek Harrison, in crimes that never took place. His
identity or employment has not been validated & Plaintiff's independently hired private investigations maintains that
he was also falsified witness who testified before a tribunal (Court);

3. Rep. Kathleen Rice unlawfully appointed, assigned, or hired Geoffrey Prime, Dennis O'brien and John Healy of what
we will present as 2 separate "Shell Law Firms": Prime & O'brien and Foley Griffin, LLP, created/contracted by the
Nassau County District Attorney and operated by ‘former Assistant DAs", for the sole purpose of obtaining guilty pleas
on behalf of the Nassau County Office of the District Attorney and to ensure that the accused is prevented from ever
accessing factual information that proves, in this case, that neither crime had ever occurred.

These measures were taken by defendants you currently represent! In a concerted effort by Nassau County Officials
to prevent civil litigation such as were brought by Malek Harrison, these defendants were willing to discard with the
entire US Constitution and may've unwittingly exposed the Court and indeed the country to a reality never accepted
before now--The justice system is completely rigged! Lastly, your participation in this case, as we've discussed, has put
you squarely in the middle of the conspiracy to cover up various crimes associated with the manufacture of these
criminal incidents and the Defendants deliberate actions in the willful denial of Plaintiff's constitutional rights, along
with Magistrate A. Kathleen Tomlinson, who've unlawfully presented every conceivable obstacle to deny the plaintiff
justice by her unwarranted denial of his access to the witnesses he has presented to her which would make for a very
simple conclusion to both current matters. You've deliberately attempted to hide former DA's Assistant Carolyn
Abdenour, which is part of the record. Plaintiff's subpoena List will be publish in the media and the Court will have to
explain why it felt compelled to deny his "good faith" efforts to have them answer his written deposition. Was
magistrate Tomlinson paid off, was Judge Bianco paid off for allowing Nassau County Defendants’ unlimited and
unlawful late extensions of time? That will be question for the public & for investigators to resolve. When | told you
that Magistrate Tomlinson's clerk Ms.Laura McCuiston called the Plaintiff and made the claim that the Court had
"SERVED" Rep. Kathleen Rice the subpoena & Written Deposition, your response was, "she's trying to help you out!"
The problem with that is there is NO precedent for Court's service of any party's subpoena, at the court's expense no

2
Reissman, Ralph J

 

= = = =
From: Patrick Harrison <legalies2012@gmail.com>
Sent: Monday, February 12, 2018 10:17 AM
To: Reissman, Ralph J; John Healy; joan51457@icloud.com,; malekharrison@aol.com;
Geoffrey Prime; Patrick Harrison; vverdree2@council.nyc.gov; Innocent Law
Subject: Re: Mr. Reissman, Are you the Scapegoat?

or. click on links from

   

_ Attention: This email came from an external source. Do not open attachments
unknown senders or unexpected emails.

    

    

Mr. Riessman,

Magistrate Judge Tomlinson's claim to have "SERVED" Rep. Kathleen Rice is being reported to the authorities. We
believe there is foul play involving this office, Kathleen Rice & the USDC EDNY's magistrate & others as per this alleged
claim, which has yet to produce answers to Plaintiff's Written Deposition Questions since this falsified claim has been

made.
More Updates

https://twitter.com/StrenathINumber/status/962376220049522688
httos://twitter.com/StrengthINumber/status/962380109054328832

httos://twitter.com/StrengthINumber/status/962516945886064640
https://twitter.com/StrengthINumber/status/96252 1896972533760
https://twitter.com/Strength|INumber/status/9625267864 19531776

https://twitter.com/StrengthINumber/status/962678567 174922241

Team Harrison

On Fri, Feb 9, 2018 at 1:06 PM, Patrick Harrison <legalies2012@gmail.com> wrote:
Mr. Reissman,

Some updates.

httos://twitter.com/StrenathINumber/status/961746544956399616
httos://twitter.com/StrengthINumber/status/9619687 13183342594
https://twitter.com/StrenathINumber/status/961797237851398144

https://twitter.com/StrengthINumber/status/96 1783719890632 704

Team Harrison

On Thu, Feb 8, 2018 at 5:31 PM, Patrick Harrison <legalies2012@gmail.com> wrote:
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>

Sent: Monday, April 9, 2018 8:00 PM

To: Reissman, Ralph J; Geoffrey Prime; John Healy; malekharrison@aol.com; joan51457
@icloud.com; Patrick Harrison; vverdree2@council.nyc.gov; Innocent Law; Patrick
Harrison

Subject: Nassau County Crime Statistics 2006-16

z EEE This email iu itiielikecsuat) Sa Do not open Ee ua or click on links Lied

Wa erkomiteeac ke uelics

 

Mr. Reissman,
Our desire is to heal our lives from the devastating realities that these 2 cases have brought to light. The evidence is

clear of what has transpired here and all of the official participants complicit in this blatant conspiracy. The
casualties will be many and the fallout extremely grave, as lawyers, judges politicians and world leaders current and
former will have to account for such revelations demonstrating the undeniable concerted effort by government
officials in the USA to target & imprison Black (African American) people for nefarious purposes resembling Slavery
or may spark an inquiry into whether Slavery ever even ended and maybe the new mantra of a current generation!
As you and The Nassau County Attorney consider your 4/13/18 deadline to reply, you should ask yourselves, is it
really worth your careers to double-down on your usage of manufactured, falsified or perjured evidence, e.g.,
complaints, supporting affidavits and/or claims regarding falsified US Secret Service investigations into non-existent
crimes or victims? When will enough be enough? When federal magistrate or district judges have implicated
themselves and have led ultimately to total distrust of the public for the singular remaining stalwart of trust, this is the
federal court? It is time to throw in the towel.. Once Congresswoman Rice is confronted with the question publicly,
you will not be able to put the genie back into the bottle. It can still end quietly, but the quitck is ticking!

Team Harrison
Rep. Rice's tenure as Nassau County DA demonstrate crime numbers that inexplicably comes tumbling down
immediately following her departure. Her campaign slogan was "Not Only Tough On Crime, But Smart On Crime!"

Our guess is that she was the only one smart enough to create crime and get away with it & as with the "Kids For
Cash" scandal, there will be hell to pay as this will prove to be astronomically worse!

httos://twitter.com/StrenathINumber/status/983372566185197570
https://twitter.com/StrengthINumber/status/983423897675550721

https://twitter.com/Strenagth!| Number/status/98344 1337130389504

https://twitter.com/PatrickRHarris3/status/9833785 75486169089
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>

Sent: Tuesday, April 17, 2018 11:27 AM

To: joan51457@icloud.com; malekharrison@aol.com; John Healy; Patrick Harrison;
vverdree2@council.nyc.gov; Geoffrey Prime; Innocent Law; Patrick Harrison; Reissman,
Ralph J

Subject: Fwd: Order Referring Motions (4/6/18) &

BUC uit hurt Tl from an external source. Do not open attachments or click on links from

 

unknown senders or unexpected emails.

wocescnsoe Forwarded message ----------

From: Patrick Harrison <legalies2012@gmail.com>

Date: Tue, Apr 17, 2018 at 11:25 AM

Subject: Re: Order Referring Motions (4/6/18) &

To: "Reissman, Ralph J" <RReissman@nassaucountyny.gov>

Mr. Reissman,

Yourself, Jared Kasschau, Carnell Foskey, Magistrate Tomlinson & Judge Bianco have all joined in the cover-up these 2
fake-crimes that was charged against Malek Harrison. Kathleen Rice's use of former or ‘secret’ assistant district attorneys
Prime & Healy, to pose as Malek Harrison's defense attorneys, was genius but unfortunately did not go unnoticed. The
entire system is corrupted and will be exposed. Fake & nonexistent witnesses like Dustin Williams aka Justin A. Booker,
as Target cashier, and Germaine Johnson's taking the witness stand as US Secret Service Agent whilst the Agency
obviously knows nothing about the investigations of these fictitious events are irreconcilable and unconscionable! The
American public will be shocked that this practice exists and there will be nationwide ramifications as similar stories

begin to emerge.

httos://twitter.com/StrengthINumber/status/986258292493070337
deposition questions might have been resolved by this juncture. Magistrate Tomlinson, instead
‘suggested’ Plaintiff go out and hire a private investigator to find Nassau County Defendant's alleged
cashier, Dustin Williams (See Exhibits P & Q), who was made to testify by Nassau County Office of
the District Attorney in the criminal trial, and also required Plaintiff to undertake the additional financial
burden of acquiring trial or hearing transcripts for alleged US Secret Service Special Agent Germaine
Johnson in order to demonstrate "good faith" before she would issue subpoenas and also excoriated
Plaintiff for attempting to subpoena the CEOS of both Marshalls & Target Corporations by asking, "Do
you think these corporate heads have time to answer every subpoena sought for something that
occurs in one of their many stores?" She has clearly over-stepped her authority by refusing to issue
any of Plaintiff's subpoenas, which is altogether telling. Ultimately, magistrate Tomlinson has falsely
claimed to have served United States Congresswoman, House of Representative, for this 4th District
of New York, Kathleen Rice, with Plaintiffs subpoena & Written Deposition Questions in an October
2, 2017 call from her personal clerk, Hannah McCuiston—Four months later, there has been no word
regarding this alleged subpoena being serviced or complied with. Consequently, Plaintiff has found
no prior instances of a Court’s issuance and service of either party’s subpoena and or the
administering of a party's deposition on its behalf and at no cost to that party. Plaintiff believes that
this is a falsified claim emanating directly from the Court, via Magistrate A. Kathleen Tomlinson, who
may’ve accepted bribes to do her part in the deliberate “obstruction of justice” against the Plaintiff.
See Plaintiff's Exhibit “F”.
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>
Sent: Tuesday, April 17, 2018 2:05 PM
To: Reissman, Ralph J; John Healy; Geoffrey Prime; joan51457@icloud.com;

malekharrison@aol.com; Patrick Harrison; vverdree2@council.nyc.gov, Innocent Law;
Patrick Harrison

Subject: FBI Tip & Public Lead

Attachments: FBI Tips Thank you pic.png

cS cal “EEG This email cami 2 from an | external source. Do not open at ac ments cs click on Wits ee

iif STI Catedral ated tsi ol cin ea .
Alleged Marshalls, Elmont crimes, 1/12/11 (14-cv-1296) & Target, Westbury crimes, 5/24/12 (15-cv-
2712) were FAKE-CRIMES prosecuted by Nassau DA's Kathleen Rice and were manufactured from
"thin air." Every witness and every document including the initial Nils Renner complaint identifying
Malek Harrison were falsified and forged by officials of Nassau County including Ret. Nassau County
cop Ronald Rispoli, alleged US Secret Service Special Agents Joseph Gerbino (allegedly assisted
Marshalls arrest) and Germaine Johnson (testified in Target trial) in cases unknown to the US Secret
Service. Deputy County Attorney Ralph Reissman, County Defendants' attorney, has been charged
with aiding in the cover-up of Plaintiff's arrests for the 2 crimes that has never taken place and for
victims in Marshalls & Target unbeknownst to the companies because neither occurred. Neither
alleged crimes were reported via 911 c alls to alert or summon the Nassau County PD and in the
Target case authorities claim that alleged Target employee, Ntozake Morgan (a security guard)
"contacted Secret Service" w/o the knowledge of Target Corporation. It is not clear if this person was
ever employed by Target and demonstrates a pattern of Kathleen Rice manufacturing witnesses like
alleged cashier Dustin Williams, who our private investigation revealed to be Justin A. Booker, whose
DMV file was found as part of Malek Harrison's case file during Civil Discovery.

 

 

Cases, Docket #s 2011NA003833 (Marshalls) & 2012NA012867 (Target), were ultimately dismissed
w/o trial for Marshalls and mid-trial for Target. Attorneys appointed or assigned unlawfully to
represent Malek Harrison were Mayor Geoffrey Prime of Prime & O'Brien and John Healy of Foley
Griffin, LLC, which are both believed to be "Shell-Law-Firms" operated/controlled by Nassau County
District Attorneys Office and used to ensure guilty pleas by uncooperative 'clients' falsely accused of
crimes that never existed. These fake-crimes, we believe, are but 'the tip of the iceberg’ for a pattern
or practice used by Nassau County and its officials to enhance the crime statistics in that jurisdiction
for nefarious purposes such as Nassau PD overtime, and to enhance Kathleen Rice's bonafides as,
in her words "Not Only Tough on Crime but Smart on Crime" and campaign slogan during her
congressional run. She was certainly smart enough to manufacture crimes and to foster an
environment whereby Nassau County police knew that they could get away with making false arrest
and benefit from the overtime and financial windfall that came with it. Newsday published a report:
httos://projects.newsday.com/databases/long-island/crime-in-nassau-and-suffolk-2006-
2016/?0ffset=200 demonstrating that during Kathleen Rice's tenure as DA, that office prosecuted an
average of more than 20K crimes per year through 2014 and 2015-16, after her ascension to
congress, crime miraculously decreased to an average of 15K. Rice's departure, therefore accounts
for 5K crimes!

Federal Magistrate A. Kathleen Tomlinson is implicated in an October 2, incident whereby but for the
Court’s obstructionist Magistrate's role in denying Plaintiff's demands to subpoena and deposition the
witnesses he's selected, his many unresolved questions, as prepared, in the form of written

il
Reissman, Ralph J

From: Reissman, Ralph J

Sent: Wednesday, April 18, 2018 2:46 PM

To: Patrick Harrison

Subject: RE: Motion and Cross-Motion for summary judgment

Judge Bianco referred the motions to Magistrate Tomlinson.

RALPH J. REISSMAN

Deputy County Attorney

Nassau County Attorney’s Office
1 West Street

Mineola, NY 11501

Tel. (516) 571-3046
Fax (516) 571-3058

From: Patrick Harrison [mailto:legalies2012 @gmail.com]
Sent: Wednesday, April 18, 2018 2:40 PM

To: Reissman, Ralph J <RReissman@nassaucountyny.gov>
Subject: Re: Motion and Cross-Motion for summary judgment

a CLE aes email urs from: an external source. Do not open Ess ye click ‘on links from

unknown senders or unexpected emails. _

 

Mr. Relcemian:

The fact that your response is directed to Magistrate Tomlinson tells us that the fix is in. She intends to rule in
Defendant's favor to avoid a trial by which the truth would be forced to come out. You're reply offered the same falsified
and forged evidence which led to the dismissals in both cases, while you ignore the evidence posited by the Defendants
themselves which indicate that alleged Marshalls employees Christine Grimaudo, Celeste Vasquez and Maria Colace say
they do not recall the incident. Nils Renner says he did not write the "Statement of Nils Renner", which we all know was
falsified and "a signature", which is not Nils Renner's, was forged by Defendant Ronald Rispoli. The magistrate's refusal
to allow subpoenas that would determine US Secret Service involvement, alleged witnesses like Dustin Williams worked
at Target or even exists, or Ntozake Morgan worked for Target or whether Marshalls or Target was victimized made
transparent her bias and whether or not such bias was bought or not will ultimately be exposed, investigated and dealt
with appropriately. | see the FBI complaint has given you all a sense of urgency, but its not over by a long-shot!

Team Harrison
https://twitter.com/StrengthINumber/status/986675540043161602

On Wed, Apr 18, 2018 at 1:34 PM, Reissman, Ralph J <RReissman@nassaucountyny.gov> wrote:

Please see attached Reply Memorandum of Law, which will also be delivered by mail.

RALPH J. REISSMAN
 

Reissman, Ralph J
— = == == [SSS
From: Patrick Harrison <legalies2012@gmail.com>
Sent: Friday, April 20, 2018 10:06 AM
To: Reissman, Ralph J
Subject: Motion to Recuse [Stamped copy 4-19-20]

MOTION TO RECUSE.docx; Certificate of Service March 30, 2018.docx; Motion to Recuse
Stamped copy 4-19-20.png

Attachments:

 

Attention: This email came from an external source. Do not open attachments or click on links from
unknown senders or unexpected emails.

 

Mr. Reissman,

Please find enclosed Plaintiff's Motion To Recuse Magistrate A. Kathleen Tomlinson from any further involvement with
the the Target case.

Team Harrison
Reissman, Ralph J

 

—— SS
From: Patrick Harrison <legalies2012@gmail.com>
Sent: Friday, April 20, 2018 10:16 AM
To: Reissman, Ralph J; joan51457@icloud.com; malekharrison@aol.com, Patrick Harrison;
Geoffrey Prime; John Healy; vverdree2@council.nyc.gov; Innocent Law; Patrick Harrison
Subject: Fwd: Motion to Recuse [Stamped copy 4-19-20]
Attachments: Motion to Recuse Stamped copy 4-19-20.png; MOTION TO RECUSE.docx; Certificate of

Service March 30, 2018.docx; Bianco Letter.docx

Aeon Renken eee is tsiee aucun mse eea Na Sacer

 

Mattie eta io ddcatse mnt lee

moncononen Forwarded message ----------

From: Patrick Harrison <legalies2012 @gmail.com>

Date: Fri, Apr 20, 2018 at 10:06 AM

Subject: Motion to Recuse [Stamped copy 4-19-20]

To: "Reissman, Ralph J" <RReissman@nassaucountyny.gov>

Mr. Reissman,

Please find enclosed Plaintiff's Motion To Recuse Magistrate A. Kathleen Tomlinson from any further involvement with
the the Target case. Please see Exhibit "A" (Bianco October 13, 2017 letter).

Team Harrison
Reissman, Ralph J

 

= ——— —=— SSE Se
From: Patrick Harrison <legalies2012@gmail.com>
Sent: Thursday, June 28, 2018 3:34 PM
To: Reissman, Ralph J
Subject: Corruption Watch

Attention: This email came from an external source. Do not open attachments or click on links from

 

Milde al em eters ce Ruel Ge
Mr. Reissman:
There's a strong case to be made that Magistrate A. Kathleen Tomlinson was contacted directly by Kathleen Rice within
the hour of Plaintiff's service of subpoena on Rep. Kathleen Rice's Garden City Office, since the court's clerk, Laura
McCuiston called plaintiff within minutes of that service to claim that the judge had already served Rep. Rice. This
smacks of collusion and corruption of the highest rank. We've decided to lay out our entire case to the Trump
Administration and/or President Trump directly as it is our belief that politics is fully at play here with regards to the
2018 midterms and ultimately the 2020 presidential election.

Team Harrison

Update:
httos://twitter.com/StrengthINumber/status/1012406950368284675
httos://twitter.com/StrengthINumber/status/1012414329939996672

https://twitter.com/StrenathINumber/status/1011034968569630725
https://twitter.com/StrengthINumber/status/1011053869726494721

https://twitter.com/StrenathINumber/status/1011104264117055488
decision to charge Mr. Harrison for an identical 2nd crime, occurring some 17 months later (5-24-12) at Target
Department Store, Westbury, NY.

What are the odds of a man with no criminal record, who is currently going to court on charges of using counterfeit

$100 bills in a department store, to turn around and go into another department store within the same county to
purchase the same electronic goods again using counterfeit $100 bills? | would say those odds are between slim & none!
Well, thats Nassau County Prosecutor Rice's story on Malek Harrison. Neither crime were reported usingvthe customary
method of calling 911 & this alleged Target crime features an employee, Loss Prevention personnel/Security guard,
Ntozake Morgan's claim of making a call directly to US Secret Service & of handing over money & evidence thereto.
Morgan failed to include either name of person spoke to or phone number used make such contact. TO BE CONTINUED!

Judge Bianco's choices are to find that the prosecution's story is NOT credible or outright lies based on the evidence and
Order Summary Judgment in favor of the Plaintiff, or at the very least, demand a public jury trial based upon the need to
verify or add clarity to a very confusing & unverifiable story. Otherwise, the Judge could simply Order Summary
Judgment in favor of the Defendants simply to protect a group of high-profile individuals who've committed very serious
crimes against Malek Harrison & possibly similar crimes against humanity, with potentially 1000s-10, 000s of others and
thereby make himself part of the conspirators after the fact & certainly a part of the corruption & cover-up!

TO BE CONTINUED!

https://twitter.com/StrengthINumber/status/1012796 177966927872
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>
Sent: Monday, July 9, 2018 3:16 PM
To: Reissman, Ralph J; Geoffrey Prime; John Healy; joan51457@icloud.com;

malekharrison@aol.com; Patrick Harrison; vverdree2@council.nyc.gov; Innocent Law;
Patrick Harrison
Subject: Fwd: July 9th Target case update!

ention : This email lal orem cccelieyeticasee dalla sy slate or alls em chien

 

OT eis creme aren

woennn---- Forwarded message ----------

From: Patrick Harrison <legalies2012 @gmail.com>

Date: Mon, Jul 9, 2018 at 1:14 PM

Subject: July 9th Target case update!

To: mediaking2012@gmail.com, jamfamcuisine@gmail.com

Mr. Reissman:
Re: TARGET CASE UPDATE hitps://twitter.com/StrengthINumber/status/1012796177966927872

As far as Plaintiff sees it, the District Judge is in an unenviable position that could cost him his career. He can either help
you and Nassau County Attorneys Office to cover up the fine mess made by those you chose to represent since 2014,
when you & this office chose to cover-up the massive scandal of creating "Crimes for Cash & Notoriety" by Nassau
County PD & Nassau County District Attorney Kathleen Rice and her assistants and other cohorts. The role of Judge
O'Brien and others who participated in the cover-up or "wink and a nod" policies by the courts giving free reign to these
officials to run roughshod over an unwitting public, of operating shell law firms like Prime & O'Brien and Foley Griffin,
LLPs, for the specified purpose of covering up the scheme, will too have abandoned his family and his career to join the
ranks of yourself, Carnell Foskey, Jared Kasschau & A. Kathleen Tomlinson to lose their licenses to practice law ever
again along with Rice, Prime, Healy, Cunningham, Abdenour and all the other Assistant District Attorneys who've
participated in this and other similarly oppressive schemes used against minorities in this country. And of course, former
Nassau County Detective Ronald Rispoli, who appears to be in a position to help himself by helping with the impending
investigation. You had every opportunity to not let it get out of hand, but you chose to continue to rely on the
assumption that those you've chose to feed on for your careers were in capable of cognitive thinking.

Today US District Court Judge Joseph F. Bianco will have come face-to-face with his most challenging case. Not because
off complex evidence, but because a decision he'll have to make that will change the course of his own career! The
evidence-based undeniable proof that several high-profile officials including Rep. Kathleen Rice has been implicated ina
illegal scheme that knowingly & deliberately sought the conviction of an innocent Black man in 2 separate fictitious
crimes that were invented purely “out of thin air!" Not only were the victims manufactured, but every single shrewd of
evidence were created & fashioned to portend that crimes were committed against them. First Nassau County Police
Det. Ronald Rispoli emerges on February 15, 2011 with a complaint he wrote himself, in which he forges & attributes to
a Nils Renner, regarding an alleged crime that took place on January 12, 2011 at Marshalls' Department Store, Elmont,
NY. *TO BE CONTINUED!

Anyway, Bianco will be asked to, justifiably rule that Congresswoman Rice, was the Nassau County DA, and was tasked
with the duty of representing the people of the State of NY vs. Malek Harrison and was therefore responsible for all of
the investigation & evidence presented in her office's prosecution for these crimes as charged, which includes her
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>

Sent: Monday, July 16, 2018 3:00 PM

To: Reissman, Ralph J; John Healy; Geoffrey Prime; Malek Harrison; joan51457@icloud.com;
Patrick Harrison; vwwerdree2@council.nyc.gov; Innocent Law; Patrick Harrison

Attachments: PLAINTIFF'S ACCOMPANYING ASSESSMENT OF ATTACHED DISCOVERY DISCS 1&2

docx; Plaintiff's Accompanying Assessment pic.png; Malek Harrison letter to Bianco
accompanying discs.docx

     

achments or click on links from

    

ne Attention: uu email came from an external Eee Do not ea FS
by rane Se “unknown senders or unexpected emai

 

Mr. Reissman:

The Chicago Tribune story regarding the South Florida police chief and his officers targeting Blacks for crimes they knew
were not committed by them will pale in comparison to what you've been covering up here in Nassau County.
Understanding the totality of what we do now, we are fully aware of everyone's role in these "fake-crimes" and also
everyone's role in the on-going cover-up, thereof, including yourself and Magistrate Tomlinson's. The jury's still out on
whether District Court Joseph F. Bianco knowingly participated in the cover-up by ruling to grant immunity people
who've knowingly and willfully committed criminal acts "under the color of law" and who also "with conspiracy to
violate civil rights under color of law and deprivation of civil rights!" If they face 11 years in
prison for their roles how much more will the participants of this much larger condemning
acts committed on every level of the criminal justice system and the civil rights of a man to
be able to protect himself with the aid of an attorney, i.e., 6th Amendment Right to the
effective assistance of counsel was denied and usurped by Kathleen Rice's actions. My
advice to you My. Reissman is to cooperate with the federal authorities to make it easier on
yourself, as you too have committed some very serious crimes meant to cover-up bad
behavior on the part of Congresswoman Rice and her cohorts.

http://www.chicagotribune.com/fl-reg-biscayne-park-cops-indicted-20180612-story.htm|

By June 25, 2018 Order, Judge Joseph F. Bianco Ordered the discovery discs you provided to the Plaintiff and on July 6th,
2018, Plaintiff hand-delivered the same to the Courthouse. The accompanying material were provided to the court along
with these discs and have been attached hereto.

Team Harrison

Twitter Update:
https://twitter.com/StrengthINumber/status/1018678261021331457
https://twitter.com/StrengthINumber/status/1018690998677966848
https://twitter.com/FAKECRIMES/status/10188765783 17635584
httos://twitter.com/FAKECRIMES/status/981989885379723264

Malek Harrison letter to Bianco accompanying discs.docx
(148K)
Department Store crime both allegedly involving a US Secret Service investigation that never happened. They went as
far as having an alleged special agent, Germaine Johnson, take the witness stand in the criminal trial either posing as an
agent or committing perjury regarding the Secret Service's investigation into the alleged Target crime.

Lastly, what are Marshalls' & Target's responsibility to provide a written statement either acknowledging or dispelling
the claim that they were victimized on the dates in question. Plaintiff's written inquiries to both companies were
disregarded & telephone inquiries were referred to their respective legal departments and left subpoenas as the only
recourse. Plaintiff's subpoenas were repressed by Magistrate A. Kathleen Tomlinson, apparently at the bequest of Rep.
Kathleen Rice. Plaintiff believes the 2018 Midterms are an integral part of the decision to keep these cases under wraps
so as not to hurt the democrats. After all, Rice was sworn in by Senator Chuck Schumer, leader of the Democratic Party.

Malek Harrison
718-490-7069
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>

Sent: Tuesday, July 17, 2018 12:32 PM

To: Reissman, Ralph J; malekharrison@aol.com; joan51457@icloud.com; John Healy;
Geoffrey Prime; Patrick Harrison

Subject: Fwd: Unpublished Congressional Scandal

 

ei ri WE email came from an external source. Do not open Cesta os celts on Tone clu
ae unknown senders or unexpected emails.

 

wonen nna Forwarded message ---------

From: Patrick Harrison <legalies2012 @gmail.com>
Date: Tue, Jul 17, 2018, 12:28 PM

Subject: Unpublished Congressional Scandal

To: <chicagomobile @chicagotribune.com>

Dear Chicago Tribune:

I've personally been working on a story that mirrors the story you published on July 15th, 2018 on the antics of a S.
Florida police chief targeting Blacks to arrest for crimes they didn't commit. What Congresswoman, Rep. Kathleen Rice is
accused of doing when she was Nassau County District Attorney makes this case look like child's play:

Nassau County PD, Detective Ronald Rispoli and others at the police department knew that DA Rice would obtain
indictments/informations no matter the case or evidence presented and not only that, she would aid in the manufacture
of any evidence she deemed necessary to present the required leverage needed to encourage unwitting defendants to
plead guilty to whatever they were being charged with. It doesn't matter whether any actual crime had been committed
either because Rice and her staff, at Nassau County DA, did not have a problem creating whatever evidence they saw fit
to convince the court and, most importantly, the defendant, that a crime happened and that witnesses identified
him/her as the perpetrator.

The icing on the cake was Kathleen Rice's assignments of 'former Assistants' to "act as representatives" of the accused.
This was the key to Rice & Nassau County Office of the District Attorney's ability to pull off their scheme. What is the
legality or even the constitutionality of the prosecutor's ability to appoint and/or of assigning people loyal to the DA as
the defendant's attorney. A theory that needs to be investigated here is whether the Nassau County District Attorney
has shell law firms, made up of 'former' Assistant DAs, that are called upon to ensure the accused pleads guilty and is
denied the information necessary to expose the scheme. Two such firms, Prime & O'Brien, LLP and Foley Griffin Law,
LOL, made up of former Nassau County District Attorneys, as our evidence reveals, are exactly that. They are nothing
more than extensions of the Nassau County District Attorney's Office.

This "Crimes For Cash" scheme financially benefited everyone from cops, ADAs, DA & court staff considering the amount
of paid hours of all in the filing of police reports, court appearances and the overall notoriety, promotions, etc., that
result.

Please see my blog: https://nassaucountyfakecrimes.blogspot.com/p/blog-page.html?m=1

Feel free to contact me to fill in the blanks and/or to answer any questions you may now have. There are 2 current cases
in the US District Court before Judge Joseph F Bianco (14-cv-1296 &15-cv-2712), which were the result of 2 separate
instances where county officials manufactured a 2011 Marshalls Department Store crime & then a 2012 Target

1
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>

Sent: Wednesday, July 25, 2018 4:33 PM

To: Reissman, Ralph J; Malek Harrison; Patrick Harrison; joan51457@icloud.com; Geoffrey
Prime; John Healy

Subject: We've ID Germaine Johnson & Fake Receipts

ae CHE Sas Suri came from an external source. Do not open Se ane cre yma eam ee miei

 

i . unknown senders or unexpected emails.
Mr. Reissman:

We're 99% clear on exactly what happened here and have identified of all the participants in this grand scheme. The
receipts were pretty much the icing on the cake in proving that these crimes were invented by officials of Nassau
County, who used 'former Assistant DA's' Geoffrey Prime & John Healy, who may actually still be covertly employed by
Nassau County to help it "railroad" unwitting Black, Latino & Poor "Racially Profiled Targets" by posing as their legal
representatives, unlawfully assigned, to get these wrongfully accused to plead guilty to nonexistent crimes, In a nutshell.
We're prepared for any and all extrajudicial actions we anticipate those you represent to will try to advance against our
family and have taken necessary measures to counter any such activity. The fallout from the exposure will be severe and
we acknowledge that the repercussions may even lead to the dissolution of Nassau County as an entity and the
imprisonment of numerous officials who've participated in this scheme from it's advent, even predating Rep. Kathleen
Rice and the current cast of co-conspirators. You've only one option Mr. Reissman. For to continue would add yet
another piece to the equation that would denigrate the entire US District Court, indeed, the entire Judicial Branch of the
United States of America.

Our efforts have been driven by Universal Intelligence and is therefore beyond the control of human intervention. Are
you ready and do you have the authority to negotiate? Let's sit down and talk Mr. Reissman! give me a call..

httos://twitter.com/StrenathINumber/status/1022208609005064195
httos://twitter.com/StrengthINumber/status/102194691 1186739200

https://twitter.com/StrengthINumber/status/1021941719007420417

httos://twitter.com/StrengthINumber/status/1021989235556057089
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>
Sent: Sunday, October 14, 2018 9:33 PM
To: matt.clark@newsday.com; Reissman, Ralph J; joan51457@icloud.com; Malek Harrison;

Geoffrey Prime; Patrick Harrison; John Healy; Clayton Taylor; Lorenzo Cellini; Innocent
Law; OP-ED Dept; desk@cbs2ny.com; editorial@nytimes.com; eward@ecbalaw.com;
gregory.calliste@brewingtonlaw.com; Chris Harrison; investigates@cbsnews.com;
info@kjmontgomerylaw.com; Jeremy Saunders, VOCAL-NY; jawanza@vocal-ny.org;
jschaul@nclas.org; jberanbaum@nyemployeelaw.com; krumholz@krumholzlaw.com;
lbcellini@gmail.com; letters@nypost.com; Lebron James; matt.ferner@huffpost.com;
Abraham Mitchell; SURJ NYC; nytrend@aol.com; nlgnyc@igc.org; anthonyprince43
@yahoo.com; Al Harrison; andrea@vocal-ny.org; ojopinion@me.com; Tom Hubbell;
Louisa & Seymour Parchment; rsquare@emdin-russell.com; rproctor@law.harvard.edu;
tbolger@longislandpress.com; Urszula Masny-Latos; vverdree@council.nyc.gov, William
Murphy; william.murphy@newsday.com; zapotoskym@washpost.com

Subject: Matt Clark Had Me Blocked From Newsday for Rep. Kathleen Rice

Attachments: Kathleen Rice DWI Congress PR pic.png; DWI Deals Dropped Under Rice.png; Kathleen
Rice DWI Background PR pic.png; Kathleen Rice Combatting DWI pic.png; DWI Inside-
Lawyer Scam.png; Kathleen Rice Champion DWI fighter.png; Kathleen Rice DWI Deals2 -
2006-2013.png; Kathleen Rice DWI Deals - 2006-2013.png; Newsday's Matt Clark Email
Blocked me from Newsday Website pic.png

Ma ae This email came from an external source. Do not open attachments or click on links from

Piltiatuisnc sek im isdslstatse kel cae

  

      

Hey Matt:
Your shooting for co-conspirator having had me blocked from Newsday website at the behest of Kathleen Rice since my
October 3, 2018 email to you, also enclosed, so | thought I'd send you a snapshot of said email along with snapshots of
your article. Enjoy! It's been sent to the proper authorities as well as numerous others. Thanks for letting us know where
you stand on Justice!

Team Harrison
recourse with respect to defamation, etc., and welcome it! We all die. Die for something meaningful right! Check out
Twitter @StrengthINumber @TheirMercy @FakeCrimes

Patrick Harrison,
(347) 617-4023
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>

Sent: Monday, October 15, 2018 1:23 PM

To: campaign@benno4congress.com; Malek Harrison; joan51457 @icloud.com; Patrick
Harrison; Reissman, Ralph J; Geoffrey Prime; John Healy

Subject: Strategy 4 Actually Winning NY04

Attachments: Kathleen Rice Swearing in ceremony pic.png; Kathleen Rice takeover bid.png; Judge

Tomlinson Pic3.png; A Kathleen Tomlinson Subpoena.png; Wanted Kathleen Rice
Subpoena Issued.png; Kathleen Rice DWI Deals - 2006-2013.png; Conspiracy in Nassau
County To imprison Blacks for FakeCrimes.jpg

MCh hee ae curse tonne am sta aN inl cece

Paces ksi

 

Dear Mr. Benno,

| know there are far stranger things in politics than one starting a campaign and/or entering a political race without
actually wanting to, or believing one can win. | don't know you and apparently enough people don't know you to give
you a decent chance of actually unseating Rep. Kathleen Rice, but what | do know is that if you truly want to win this
race then you should be willing to hear me out. | have specific information that will lead to Rice's withdrawal or removal
from Congress and pave the way for you to run unopposed to become the next Congressman to represent NY04. You are
a civil rights attorney capable of investigating the facts in my possession that would constitute a major October Surprise
and a coop of seismic proportions beneficial to the GOP. There would be virtually no credible rebuttal on the part of the
opposition and the fallout would be great. How much does the party want to retain control of both houses of Congress?

What do | stand to gain? Why am | doing this? Well, I'll be the 1st to admit that |, like so many in my Black race, have
towed the line for the Democrats, but I've become totally disillusioned by party politics and believe there must be a new
way forward for the Party of Lincoln to have say in the matter moving onward. We should, therefore, be able to keep
our options open. Also, we've discovered concrete evidence that, as DA, Kathleen Rice committed ‘provable &
undeniable’ crimes that call for her to be charged criminally that would devastate the Democrats at these defining
moments on the eve of the midterms. Rep. Rice, who sits on the House Committee on Homeland Securities
Subcommittees on Counterterrorism, etc., has managed to tuck away her former Law Assistant, and Assistant DA
Carolyn Abdenour, securing her a job with USCIS (TX) & using DHS' influence over ICE officers, specifically, M. Prado-
Figueroa, to suddenly make my life a living nightmare for attempting to expose her crimes. Figueroa has began to
attempting to create scenarios whereby | violate the terms of my ‘Conditions of Supervision" so that ICE could take me
into custody before the midterms and/or so that | am unable to continue to pursue her exposure. It's a bit late for that
because her exposure is already in the works. Have you noticed how quiet she has be lately? Well, you can thank Team
Harrison for that!

Anyway, our investigation have tied together undeniable facts that proves crimes, conspiracy & corruption that Rice will
have no choice but plead guilty to once exposed and for which the former DA will be forced to vacate her current
Congressional House seat. The ripple effect for people like Sen. Schumer, who | actually liked, and Gregory Meeks, who
received the full tally of her illegal acts at his Rosedale Town Hall in 2015-16, as well as others, will have to answer for
and put the DEMs on their heels! Call me ASAP and let's have this discussion! From her DWI-Client-Creation Scheme,
Shell-Law-Firms, illegal appointments of ADAs as defense counsel for the accused, Fake-Crime prosecutions,
manufactured victims, falsified witnesses, falsified federal investigations/evidences and buyout of judges & magistrates,
etc. Private investigators reports, bribed judges & magistrates, everything! You must act fast for opportunities like this
don't come around too often. My reaching out to you at this stage and your response will, nonetheless, be viewed
howsoever the media wishes later. As you can see by the recipients, | believe in full disclosure to to our complete
confidence in what I'm saying to you. In fact they've all been kept abreast of every allegation made and | welcome any

1
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>
Sent: Wednesday, November 21, 2018 4:34 PM
To: joan51457@icloud.com; Malek Harrison; Patrick Harrison; Geoffrey Prime; John Healy;

Patrick Harrison; Reissman, Ralph J; werdree2 @council.nyc.gov; rsquare@emain-

russell.com; omar brown
Subject: NAACP DM Nov. 21, 2018

Me SUE Turis an external et pyre tse s ETUC or ates ya) links iG

le treet kim etslerace: Retell coe

NAACP: since 2012, I ve been personally involved in the 2 cases highlighted in the enclosed blog. | wrote & directed the
winning strategy on behalf of my nephew Malek Harrison that lead to the dismissals of the 2 criminal cases brought by,
now, US House Rep. Kathleen Rice, NY, 4th District, who was the former Nassau District Attorney. | also constructed
both Section 1983 Civil Rights lawsuits filed in USDC EDNY (14-cv-1296 & 15-cv-2712) respectively. Discovery evidence
received during the course of the civil cases have revealed the astonishing, yet undeniable fact that neither crime
charged against Malek Harrison actually occurred and were, in fact, manufactured completely ‘out of thin air.’ The
proverbial ‘icing on the cake’ is that, as DA, Ms. Rice unlawfully appointed a Black Mayor & 'former' ADA, Geoffrey Prime
(NAACP-member) as Malek Harrison's counsel in order to control the flow of information and to try to ensure guilty
pleas that would bar him from mounting any civil reprisals. What they didn't count on was my attendance at every single
court appearance along my nephew nor my making mental and physical notes, thereof. Now, we're sitting on 2 $20M
lawsuits, which | believe are, essentially undeniable, but we are only the appropriate 'media attention’ away from a
major civil rights victory and an unprecedented opportunity to impact Criminal Justice Reform in an earth-shattering
manner! Please read this blog linked below and get back to me, asap. District Judge Joseph F. Bianco's ruled in favor of
the #WorldOrder after having secured a #lifetime appointment nomination to the #2ndCircuit from #Nationalist
@POTUS @realDonaldTrump. #JosephFBianco was sure to hold out to secure his future before rendering his decision to
formally join in the conspiracy to "cover up" this #national/#international #prosecution #Scheme that demonstrates that
the #ConvictionClause in the #13thAmendment #Continues our #role of #SlaveryByAnotherName in #America and that
the #BlackBourgeoisie is nothing more than a control-arm or #tool of #WhitePower. The impending #appeal of Target
Corporation's Fake-Crimes case, which could cause an unwanted sea-change of political opinions that would undermine
the faith of the masses in a system that is/was designed to control them--The Criminal Justice System would be
completely discredited, as it should be but would create an uncertain future for America, even the world, therefore is
unlikely to result and | fully understand that you will NOT permit that to happen! | realize that I've written you 2 years
ago, but have been ignored since Mar 10, 2017 and therefore | fully intend to apply a new approach considering what
conclusion I've drawn -- the masses of #BlackPeople are being #purposely #Mislead by our own #Kind & @NAACP has
been the #Leader in that #Category. @PlannedParenthood, too #Leads in more murders (#Abortions) of
#AfricanAmericans, i.e., #BlackPeople, annually, than which took place in all of original #Slavery and yet it's a #fixture on
your twitter #Homepage. So, my question is, who actually #controls this #organization? If | ran the @NAACP | would be
about changing the lives & futures of the #millions of those you've decided to leave behind. This #national #organization
has the #means & could create a national business, say a national #Supermarket-chain that would rival even the great
@Walmart within the, currently depressed, #BlackCommunity! Why haven't the @NAACP done that? Is it because this
Horganization is part of the #+NewWorldOrder and #Controlled by a #WhiteSupremacistAgenda bent upon the
destruction of #BlackPeople not only #Nationwide, but also #Worldwide? That's the #Vision that I've been given!
H#THEMFOLKS are quick to #rebuke @RepMarciaFudge with #Claims of her #Vouching for someone who later committed
a serious crime, but @RepKathleenRice, who've #Knowingly #Willfully and #Routinely #prosecuted #InnocentBlackMen
for #Nonexistent #Crimes or @FAKECRIMES, NOT one word from the #controlled #CorruptMedia? Your response to this
DM will determine whether or not my #Theory is #FactOrFiction! We're watching how you handle the Rep. Fudge v. Rep.
Rice #Dilemma.. and sharing this Tweet beyond twitter in the event that the #NewWorldOrder has decided against the
lives of those who are #Awake to this #Revelation. https://nassaucountyfakecrimes.blogspot.com/p/blog-page.html ...

 
Reissman, Ralph J

From: Patrick Harrison <legalies2012@gmail.com>
Sent: Tuesday, December 4, 2018 1:09 PM
To: ice@dhs.gov; joan51457@icloud.com; Malek Harrison; Reissman, Ralph J; John Healy;

Geoffrey Prime; Akiba Solomon; William Murphy; Samantha Barnhart; Lorenzo Cellini;
Chris Harrison; Innocent Law; OP-ED Dept; Derrell (Cory) Hunter; Destiny Aigbe; Joyce
Davis; editorial@nytimes.com; ehopkins@hoplaw.net; Matthew Flanagan; Patrick
Harrison; investigates@cbsnews.com; info@kjmontgomerylaw.com; Natalie Harrison;
matt.clark@newsday.com; matt.ferner@huffpost.com; metro@nytimes.com, Jeremy
Saunders, VOCAL-NY; SURJ NYC; nignyc@igc.org; ojopinion@me.com, Louisa &
Seymour Parchment; rsquare@emadin-russell.com; rproctor@law.harvard.edu;
rachel@thenoteworthygroup.com; rpiechota@citytech.cuny.edu; rhodeisland@nlg.org;
tbolger@longislandpress.com; Tracey Branch; Trisha (Rhomnia) Harrison; Urszula
Masny-Latos; U.S Visa and Consular Services; werdree2 @council.nyc.gov;
voicers@nydailynews.com; Yvonne White; zapotoskym@washpost.com

Subject: Unable to contact ICE

Attachments: ICE #26 Fed Plza M.Pardo-Figueroa.png

Attention: Lis Su elu Revue steel elt Do not Cy Tah Eee ais cols eras di UTE Lice .

 

. oka eats ele
Open Letter to DHS, ICE & USCIS:

My name is Patrick Harrison, #018-103-201, and I'm now financially unable to continue to meet the obligations of the
suddenly ramped-up appointments of ICE Agent M. Pardo-Figueroa at 26 Federal Plaza 9th Floor., Suite 9-110, New York
10278. Since, she's conspired with Carolyn Abdenour, USCIS & Rep. Kathleen Rice, Ranking Member of DHS
Subcommittees, to deny issuance of my approved Work Authorization Card (7/6/18), thereby nullifying my ability to
work or to renew my NYS Driver's License, | no longer have the financial resources to continue the advanced level of
supervision demanded and am therefore forced to forego any further such appointments until such privileges are
restored and | am gainfully employed, once again. | simply do not have the resources to, among other things, provide
transportation to and from the, suddenly, monthly appointments that were formerly twice annually. Nevertheless, It is
my firm belief that purpose of the conspiracy was aimed directly at producing the resulting financial hardships leading to
my unavoidable circumstances and ultimate decision of noncompliance. Rep. Kathleen Rice, former Nassau County DA,
in retaliation for Mr. Harrison's participation in coming to the aid of his nephew, Malek Harrison, aided in the
employment of her former Assistant DA to USCIS to have direct access to my file and to expedite my detention and/or
removal in an attempt to impede my continued efforts to expose her unlawful actions as Nassau County DA as well as
the involvement of Carolyn Abdenour in the conspiracy to knowingly prosecute Malek Harrison for January 12, 2011
Marshall's & May 24, 2012 Target crimes they manufactured "out of thin air," and that they could go to prison for, along
with South Floral Park Mayor Geoffrey Prime of Prime & O'Brien (O'Brien Law Group) and John Healy (Foley Griffin Law),
the 2 former ADAs illegally assigned to knowingly represent Malek Harrison for crimes they both know were completely
fictitious. African Americans and all people of color are likely affected by such common practices committed by Rep.
Kathleen Rice and her cohorts and should contact local, state & national representatives if they believe a loved-one has
been impacted by this scheme!

Patrick R. Harrison
